We are not satisfied with the decision of this case as made on the original hearing. The motion of the defendants in error for a rehearing is granted and our original judgment set aside, the case being continued for determination at the next term.
It should be said that the inaccurate statement in his opinion as to the disposition made of the case by the Court of Civil Appeals was intended to he corrected by Judge Brown before it was filed, and this was not done only through oversight. While the statement was erroneous, it was not one of vital importance.
Opinion filed June 26, 1915.
                          ON REHEARING.